Order denying appellants’ application, under article 78, Civil Practice Act, for an order prohibiting the respondent deputy county treasurer of Suffolk county from proceeding upon the application of respondent Sweezy to revoke the cancellations of tax sales heretofore made of appellants’ real property affirmed, with ten dollars costs and disbursements. No opinion. Hagarty, Johnston and Close, JJ., concur; Lazansky, P. J., and Adel, J., dissent and vote to reverse the order and to grant petitioners’ application, with the following memorandum: The county board of supervisors compromised certain tax disputes relating to appellants’ real property, which is situated in the town of Huntington. The appellants gave substantial considerations for the compromise. The board had power to make the settlement. (Suffolk County Tax Act [Laws of 1920, chap. 311], § 66, as added by Laws of 1929, chap. 152; Id. § 30, as amd. by Laws of 1931, chap. 187.) Its determination has not been overruled, and must be held to conclude respondent deputy county treasurer from proceeding under section 141 of the Tax Law. The answers of the respondents do not raise any triable issue upon the allegations of the petition, which are substantially established by matters of public record and the affidavit submitted on behalf of appellants.